DETAILED ACTION
This action is in reply to papers filed 10/7/2020.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180139940A1, Published 5/24/2018.

				       Withdrawn Claim Rejections
The 112 (a) rejection to claims 71- 88, 91, 94 -96 and 116 is withdrawn in view of both amendments to the claims and subsequent arguments presented by Applicant. Accordingly, the rejection is withdrawn. 
The 112 (b) rejection to claim 116 is withdrawn in view of amendments to the claim.
       Comments on Applicant’s Arguments regarding Election/Restrictions

Applicant argues: Starting on pg. 23 of ‘Remarks’, Applicant argues that the special technical feature of the claims identified as Group I is found in each of independent claims 90 (Group XI) and 112 (ungrouped). Moreover, since independent claim 98 (Group III) is directed toward use of the invention of Group I, Applicant respectfully submits claims 98-100 should be considered to have unity of invention with the claims of Group I and not be withdrawn from examination. For these reasons, Applicant respectfully submits that claims 90-91, 93, 112-115 and 117-118 do not lack unity of invention and should be included in examination. Moreover, if claims 112-115 are still considered as a separate invention, Applicant respectfully request identification of a Group to which these claims belong and further clarification as to why this Group does not share the same special technical feature of the claims identified as Group I.
In Response:  At the outset, Applicant’s argument that “...since independent claim 98 (Group III) is directed toward use of the invention of Group I claims 98-100 should be considered to have unity of invention with the claims of Group I and not be withdrawn from examination” is confusing. Examiner is unaware what ‘use’ of an invention has to do with ‘Unity of Invention’. As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean 
Nevertheless, as Examiner noted in the Restriction Requirement mailed 6/21/2019 “The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.” Examiner’s emphasis. When the product claims are found allowable, Examiner will rejoin allowable process claims. Solely in order to answer Applicant’s request, claims 112-115 is designated as ‘Group XI.’ 
Applicant argues: The original restriction requirement issued June 21, 2019 identifies ten groups (I-X), where the technical feature of Applicant's elected Group I is "the genetically modified nonhuman animal comprising in its' genome (a)-(e)."  Applicant respectfully notes that each of the claims identified as Groups I, XI, and claims 112-115 share the single general inventive concept of "comprising in its genome (a)-(e)."
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it appears Applicant’s argument has shifted from Applicant’s Response to the original Restriction/Election Requirement mailed 6/19/2019. Applicant’s Response is copied below.  See pg. 21 of 9/23/2019 ‘Remarks’.

    PNG
    media_image1.png
    782
    967
    media_image1.png
    Greyscale


In the response (as copied above), by Applicant’s very own admission, only Group I (71-91 and 94-97) and Group II (claims 92-93) had unity of invention. Notably, Applicant did not traverse the restriction of Groups’ I and II and Groups’ III-X. However, in the latest remarks, Applicant does a complete u-turn and argues that Group III (claim 98-100) has unity of invention. (From Applicant’s own remarks- “Moreover, since independent claim 98 (Group III) is directed toward use of the invention of Group I, Applicant respectfully submits claims 98-100 should be considered to have unity of invention with the claims of Group I and not be withdrawn from examination”). In response to this action, Examiner urges Applicant to resolve as if Applicant made the original election with traverse with respect to at least Group III.   
Nevertheless, with respect to original Group II, in the pending claims, claim 92 is cancelled and claim 93 has been withdrawn-currently amended (see below). 

    PNG
    media_image2.png
    331
    990
    media_image2.png
    Greyscale

As Examiner noted in her response mailed 1/3/2020, in view of the amendment to claim 92, which was amended to depend on claim 90, the restriction requirement between Group I and Group II was withdrawn.  And as such, claims 92-93 were rejoined for Examination.  However, in the claims filed 4/3/2020, Applicant amended claim 90, such that it was no longer a claim that depended from claim 71, but rather, an independent and distinct claim. Accordingly, newly independent claim 90 and dependent claim 93 were withdrawn as being drawn to non-elected invention. Claim 92, as shown above, was cancelled. 
With respect to claims 112-115, in the response mailed 1/3/2020, Examiner noted the following: “Examiner does NOT agree with Applicant that new claims 112-115 should be included in the examined claims as the Examiner did not simply state that the technical feature of Group I was “a genome comprising elements (a)-(e)”; rather Examiner clearly stated that the special technical feature of Group I was “The genetically modified animal comprising in its’ non-human animal embryonic stem cell comprising in its genome.” Examiner noted, at the time, that the technical feature of elected Group I and new claims 112-115 (A genetically modified non-human animal embryonic stem cell comprising in its genome….) were not the same. Particularly, Examiner noted that independent claim 112 did NOT recite nor require element (e) of claim 71.
At the time, Examiner noted that, step (e) of claim 71 required “(e)an unrearranged T cell receptor (TCR) a variable region sequence comprising at least one human Vα segment and at least one human Ja segment that rearrange in a T cell to form a rearranged human Vα/Jα sequence operably linked to a non-human TCRα constant region sequence; and an unrearranged TCRβvariable region sequence comprising at least one human Vβ segment, at least one human Dβ segment, and at least one human Jβ segment that rearrange in a T cell to form a rearranged human Vβ/Dβ/Jβsequence operably linked to a non-human TCRβ constant region sequence, wherein the rearranged human Vα/Jα sequence operably linked to a non-human TCRα constant region sequence encodes a humanized TCRα chain comprising a human TCRα variable domain operably linked to a non-human animal TCRα constant domain,” wherein the rearranged human Vβ/Dβ/Jβ sequence operably linked to a non-human TCRβ constant region sequence encodes a humanized TCRβ chain comprising a human TCRβ variable domain operably linked to a non-human animal TCRβ constant domain, and wherein the non-human animal expresses a T cell receptor on the surface of a T cell, the T cell receptor comprising the humanized TCRα chain and the humanized TCRβ chain. However, step (e) of claim 112 required “(e) an unrearranged T cell receptor (TCR) a variable region sequence comprising at least one 
As shown above, at the time, step (e) of elected claim 71 was clearly different from step (e) of claim 112. Examiner, however, acknowledges, that claim 112 (e) has been amended such that it identical to step (e) of claim 71. However, this amendment is immaterial because a ‘cell’, as recited in claim 112, absent evidence to the contrary, is not the same as an ‘animal (mouse).’

With respect to claim 71 and claim 90, copied below is Applicant’s comparison of the claims. 

    PNG
    media_image3.png
    707
    863
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1134
    853
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    568
    892
    media_image5.png
    Greyscale


At pg. 38, Applicant states “Applicant notes that feature (e) of claims 71 and 90 are identical. Applicant further submits that the differences in features (a)-(d) of claim 71 and 90 do not rise to the level of lacking a common technical feature.” Applicant then notes that “Moreover, the inclusion of the feature (f) in claim 90 does not preclude a finding that claims 71 and 90 form a single general inventive concept since both claims include features (a)-(e).” 
 Here, Applicant readily admits that the only “identical” feature of claim 71 and claim 90, but then argues that the differences in features (a)-(d) of claim 71 and 90 do not rise to the level of lacking a common technical feature. This is Applicant’s opinion and is inconsistent with the MPEP.  Indeed, in response to this action, Examiner urges Applicant to explain what “ris[ing] to the level of lacking a common technical feature” is. Examiner respectfully further submits a priori," i.e., before considering the claims in relation to any prior art, or may only become apparent "a posteriori," i.e., after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.” 
Using this example, the only feature common (i.e. same, identical) to claim 71 and claim 90 is step (e). However, this feature does not make a contribution over the art because it was known a posterior. 
Indeed, MacDonald et al. (PgPub US20130109053A1, Published 5/2/2013) taught a genetically modified non-human animal (e.g., a rodent, e.g., a mouse or a rat) that comprises in its genome (a) an unrearranged TCRα variable gene locus comprising at least one human Vα segment and at least one human Jα segment, operably linked to a non-human (e.g., a rodent, e.g., a mouse or a rat) TCRα constant gene sequence, and (b) an unrearranged TCRβ variable gene locus comprising at least one human Vβ segment, at least one human Dβ segment, and at least one human Jβ segment, operably linked to a non-human (e.g., a rodent, e.g., a mouse or a rat) TCRβ constant gene sequence (Pg. 1, para. 8). Thus, feature (e) does NOT make a contribution over the art because it was known a posteriori
Note that this reference was ONLY cited because Applicant amended- IN THE LATEST CLAIMS LISTING- claim 71 and claim 90 such that the feature of step (e) is identical.  This is important to note because in the claims filed 4/11/2018, which FORMED THE BASIS OF THE RESTRICTION REQUIREMENT, step e of claim 71 and claim 90 were not identical. Indeed, claim 90 is copied below. 

    PNG
    media_image6.png
    105
    765
    media_image6.png
    Greyscale

                                                           Election by Original Presentation
Amended claim 116 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Independent claim 71 (Group I) is disclosed as written above. Claim 116 has been amended such that it no longer depends on claim 95 (a dependent claim to claim 71). Rather, the claim has been written as an independent claim (see below).                   

    PNG
    media_image7.png
    804
    957
    media_image7.png
    Greyscale

Similar to the analysis of claim 112, there is no corresponding technical feature between Group I and claim 116. Again, a ‘cell’, as recited in claim 112’ and an ‘animal (mouse)’, are not, absent evidence to the contrary, the same.  

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 116 is withdrawn from consideration as being directed to a non-elected invention.  


    RESTRICTION WITHDRAWN- REJOINDER
Claims 71- 88, 91, 94 -96 are allowed. As Examiner noted in the Restriction Requirement mailed 6/21/2019 “The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. Accordingly, the Restriction Requirement between Group I (claims 71- 88, 91, 94 -96) and Group III (claims 98-100) is withdrawn. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
Claims 71- 88, 91, 94-96 and 98-100 are allowed. 
Claims 90, 93, 102-108 and 112-118 are withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632